Order entered October 4, 2016




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-16-00674-CV

                               IN RE DAVID RAY BARNES, Relator

                     Original Proceeding from the 301st Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DF-11-11126

                                               ORDER
                              Before Justices Bridges, Myers and Schenck

       Before the Court is Relator’s Petition for Writ of Mandamus in which relator seeks relief from an

order of contempt and enforcement of a divorce decree. Relator filed this original proceeding on June 10,

2016, but had previously filed a direct appeal of the same order, which is docketed as David Ray Barnes

v. Jennifer Barnes, Cause No. 05-16-00241-CV. We have determined that this original proceeding should

be decided with the direct appeal because the order appealed from appears to be a hybrid order that

includes monetary relief subject to direct appeal and contempt findings subject to review through

mandamus. We defer to the submissions panel to address each issue presented under the applicable

standards.

       We, therefore, ORDER cause number 05-16-00674-CV CONSOLIDATED into cause number

05-16-00241-CV. We DIRECT the Clerk of Court to remove all documents from cause number 05-16-

00674-CV and refile them in cause number 05-16-00241-CV and to treat cause number 05-16-00674-CV


                                                   1
as a closed case. We ORDER that all future pleadings be filed in and bear only cause number 05-16-

00241-CV.

        Our records show that by letter dated May 4, 2016, the Court suspended all deadlines in 05-16-

00241-CV to allow for the parties to provide the Court with jurisdictional briefing and for the Court to

determine its jurisdiction over the appeal. We hereby reinstate all deadlines in cause number 05-16-

00241-CV and ORDER the trial court clerk to file the Clerk’s Record within thirty days of the date of

this order.

                                                          /s/ David Bridges
                                                          DAVID BRIDGES
                                                          JUSTICE




                                                   2